Without discussing the points presented by the counsel, the whole case was disposed of by the following opinion of the court, delivered by
Lowrie, C. J.
— The defendant’s counsel have suggested a point that saves their case without contesting the points argued on the other side. Assume that Mrs. Range is in some way chargeable with the mistake by which her own land was levied on under her judgment, still her vendees are not chargeable. That fact lies aside of the line of her title, and her vendees are *309not charged with notice of it. The judgment was no lien on the land, and the levy did not make it so. Nor did its revival with notice to the vendees: for they were holding no lands under title from the defendant in the original judgment, and could not resist the revival of it. The venditioni exponas, therefore, is not supported by the revival'. Nor is it by the original judgment, or fieri facias and levy, for they had taken place eight years before, without naming other reasons. The purchaser, therefore, took nothing in this land by the sheriff’s deed, and the warning given at the sale excludes any pretence that he was misled.
Judgment affirmed.